DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/2/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-6 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "preferably between" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "preferably more than" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding 11, because of the use of the word “also”, it is unclear if the heating discussed in claim 11 is a separate/second heating step or part of the “step of heating” in parent claim 1.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohnuma (U.S. 2009/0029525 A1).
Regarding claim 1, Ohnuma discloses a method comprising:
Forming a semiconducting layer by an implantation of species made in a substrate to form therein an embrittlement plane (102, Fig. 1A) separating a solid part of the substrate from the semiconducting layer (Fig. 1A) 
Heating a semiconducting layer with an intensity that decreases from the front face towards the embrittlement plane implemented by locally annealing the substrate ([0067]-[0068]; Fig. 1C).
Regarding claim 2, Ohnuma discloses locally annealing the substrate comprises a laser irradiation of a front surface of the substrate ([0067]-[0068]).
Regarding claim 3, Ohnuma discloses the laser irradiation is a pulse irradiation ([0068]) for which the operating conditions are chosen to heat a front portion of the semiconducting layer without causing the formation of bubbles in the embrittlement plane ([0072]).
Regarding claim 4, Ohnuma discloses the substrate is made of silicon or germanium ([0053]) and the laser irradiation has a wavelength of less than 400 nm ([0068]).
Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usenko (U.S. 2010/0216295 A1).
Regarding claim 1, Usenko discloses a method comprising:
Forming a semiconducting layer by an implantation of species made in a substrate to form therein an embrittlement plane separating a solid part (120, Fig. 2) of the substrate from the semiconducting layer (122, Fig. 2), the semiconducting layer (122, Fig. 2) having a front face through which the implanted species pass (Fig. 2) ([0043]), 
Heating a semiconducting layer with an intensity that decreases from the front face towards the embrittlement plane implemented by locally annealing the substrate (heated “prior to…contact”; [0045]).
Regarding claim 11, Usenko discloses heating the substrate to a temperature chosen to not cause the formation of bubbles in the embrittlement plane ([0045]).
Regarding claim 12, Usenko discloses a method of:
Having a donor substrate comprising an embrittlement plane formed by implantation of species that separates a semiconducting layer (122, Fig. 2) from a solid part (120, Fig. 2) of the donor substrate ([0043]), the method comprising the following steps:
Contacting the donor substrate and a receiving substrate (102, Fig. 3) to form an assembly to be fractured ([0045]);
Fracturing the assembly to be fractured along the embrittlement plane so as to transfer the semiconducting layer onto the receiving substrate (Fig. 4);
Before the contacting, a step of healing defects generated in the semiconducting layer by the implantation of species through the front face, said healing including locally annealing the donor substrate to cause heating of the semiconducting layer with an intensity that decreases from the front face towards the embrittlement plane (heated “prior to…contact”; [0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohnuma (U.S. 2009/0029525 A1) as applied to claim 1 above.
Regarding claim 5, Ohnuma discloses the laser irradiation is a pulse irradiation ([0068]) but does not disclose the duration is less than 1 microsecond.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a pulse irradiation duration of less than 1 microsecond, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 6, Ohnuma discloses the laser irradiation is a pulse irradiation ([0068]) that heats the front portion of the semiconductor layer to an increased temperature ([0072]) but does not disclose the temperature is more than 1000°C or 1200°C.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the surface energy density heats the front portion of the semiconductor layer to more than 1000°C or 1200°C, since it has been held that where the general conditions of a  In re Aller, 105 USPQ 233.
Regarding claim 7, Ohnuma discloses the laser irradiation is a pulse irradiation ([0068]) implicitly with an energy density ([0072]) but does not disclose the energy density is chosen not to cause fusion of the front surface.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the energy density of the pulses do not cause fusion of the front surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 8, Ohnuma discloses the laser irradiation is a pulse irradiation ([0068]) implicitly with an energy density ([0072]) but does not disclose the energy density is chosen to cause fusion of the front surface.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select conditions such that the energy density of the pulse causes fusion of the front surface, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 9, Ohnuma discloses the semiconducting layer is covered by a control layer (120, Fig. 1C) that has a melting temperature below a melting temperature of the semiconducting layer (semiconducting layer may be silicon ([0052] which has a melting temperature of 1414°C; control layer may be barium borosilicate glass which can .
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (U.S. 2010/0216295 A1) as applied to claim 1 above, and further in view of Gaudin et al. (U.S. 2013/0029474 A1; “Gaudin”).
Regarding claim 10, Usenko discloses locally annealing the substrate ([0045]) and a step of causing surface amorphization of the semiconducting layer ([0064]) but does not disclose the step of causing surface amorphization of the semiconducting layer is performed before the local annealing and contacting.  However, Gaudin discloses a step of causing surface amorphization of a semiconducting layer before a contacting step ([0079], [0092]).  This has the advantage of more precisely controlling the semiconducting layer.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Usenko with a step of causing surface amorphization of the semiconducting layer before local annealing, as taught by Gaudin, so as to more precisely control the semiconductor layer.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (U.S. 2010/0216295 A1) as applied to claim 12 above.
Regarding claim 13, Usenko discloses the fracturing includes a weakening heat treatment applied to the assembly to be fractured ([0049]) but does not disclose it is performed at a temperature higher than that which is used by the healing step.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a weakening heat treatment temperature greater than that of the healing heat temperature, since it has been held that where the  In re Aller, 105 USPQ 233.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Usenko (U.S. 2010/0216295 A1) as applied to claim 12 above, and further in view of Pinnington et al. (U.S. 7,732,301 B1; “Pinnington”).
Regarding claim 14, Usenko discloses planarizing the semiconductor layer after the transferring ([0064]) but does not disclose it is by thinning.  Pinnington discloses planarizing a semiconductor layer after a transferring step by thinning (etching) (col 14, lines 18-25).  Because both Usenko and Pinnington teach methods of planarizing semiconductor layers, it would have been obvious to one skilled in the art at the time the invention was effectively filed to substitute one method for the other to achieve the predictable result of a planarized or thinned semiconductor layer.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436.  The examiner can normally be reached on M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REEMA PATEL/Primary Examiner, Art Unit 2812